72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles EDWARDS, Plaintiff--Appellant,v.Joseph PONTE;  Franklin Freeman;  Mike Easley;  James Hunt;Costal Medical, Defendants--Appellees.
No. 95-7335.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Dec. 15, 1995.

Charles Edwards, Appellant Pro Se.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-95-469-5-CT-BR)
Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and affirm the 28 U.S.C. Sec. 1915(d) (1988) dismissal on the reasoning of the district court.  Edwards v. Ponte, No. CA-95-469-5-CT-BR (E.D.N.C. Aug. 9, 1995).  However, we modify the order to reflect a dismissal without prejudice.  28 U.S.C. Sec. 2106 (1988).  Additionally, we deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED